—Appeal from an order of the Supreme Court (Lynch, J.), entered April 26, 1993 in Schenectady County, which, inter alia, granted respondent’s cross application pursuant to CPLR 7511 to modify that part of an arbitration award granting claimant interest.
At issue on this appeal is whether the arbitrator exceeded his authority under the parties’ agreement when he awarded interest. We agree with Supreme Court’s conclusion that the interest award was completely irrational and that it exceeded a specifically enumerated limitation in the agreement. The agreement expressly provided that no interest was to be awarded on any moneys not paid when due. Accordingly, the court’s decision to modify the arbitrator’s award by deleting the requirement that respondent pay interest should be affirmed.
*917Mikoll, J. P., Crew III, Casey, Yesawich Jr., and Peters, JJ., concur. Ordered that the order is affirmed, without costs.